FILED
                            NOT FOR PUBLICATION                               AUG 22 2016

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   15-50479

               Plaintiff-Appellee,               D.C. No. 2:13-cr-00567-PA

 v.
                                                 MEMORANDUM*
CAMILLO ANDRES RUIZ-DIAZ, a.k.a.
Brian Steve Chaparro, a.k.a. Colombiano,
a.k.a. Jimmy Correa, a.k.a. Camilo Andres
Ruiz Diaz, a.k.a. Juan Carlos Dominguez,
a.k.a. Daniel Garcia, a.k.a. Jimmy Mejia,
a.k.a. Oscar Orlando Mejia, a.k.a. Jimmy
Mejia-Lopez, a.k.a. Sergio Camacho
Palacious,

               Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                            Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Camillo Andres Ruiz-Diaz appeals from the district court’s judgment and

challenges his guilty-plea conviction and 71-month sentence for being an illegal

alien found in the United States following deportation, in violation of 8 U.S.C.

§ 1326. Pursuant to Anders v. California, 386 U.S. 738 (1967), Ruiz-Diaz’s

counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. We treat Ruiz-Diaz’s application to file a

second or successive 28 U.S.C. § 2255 motion, filed in case number 16-72188, as a

pro se supplemental brief. The Clerk shall file a copy of that application in this

appeal. No answering brief has been filed.

      Ruiz-Diaz waived his right to appeal his conviction, with the exception of an

appeal based on a claim that his plea was involuntary. He also waived the right to

appeal his sentence, with the exception of the court’s calculation of his criminal

history category. Our independent review of the record pursuant to Penson v.

Ohio, 488 U.S. 75, 80 (1988), discloses no arguable grounds for relief as to the

voluntariness of Ruiz-Diaz’s plea or the criminal history category calculated by the

court. We therefore affirm as to those issues.

      We dismiss the remainder of the appeal in light of the valid appeal waiver.

Contrary to Ruiz-Diaz’s contention, his sentence was not unconstitutionally

enhanced under Johnson v. United States, 135 S. Ct. 2551 (2015). The 16-level


                                           2                                     15-50479
enhancement to Ruiz-Diaz’s base offense level was triggered by his California

Penal Code section 273.5(a) conviction, which qualifies as a categorical “crime of

violence” because it “has as an element the use, attempted use, or threatened use of

physical force against the person of another.” U.S.S.G. § 2L1.2(b)(1)(A)(ii), cmt.

n.1(B)(iii); United States v. Ayala-Nicanor, 659 F.3d 744, 748 (9th Cir. 2011).

Because the enhancement was not predicated on a residual clause like the one

struck down in Johnson, there is no arguable issue as to whether Ruiz-Diaz’s

sentence is illegal. We, therefore, enforce the appeal waiver. See United States v.

Watson, 582 F.3d 974, 988 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                         3                                   15-50479